Name: 94/768/EC: Commission Decision of 22 November 1994 authorizing the Member States to permit temporarily the marketing of rye seed not satisfying the requirements of Council Directive 66/402/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  means of agricultural production;  plant product;  Europe
 Date Published: 1994-11-30

 Avis juridique important|31994D076894/768/EC: Commission Decision of 22 November 1994 authorizing the Member States to permit temporarily the marketing of rye seed not satisfying the requirements of Council Directive 66/402/EEC Official Journal L 305 , 30/11/1994 P. 0037 - 0037COMMISSION DECISION of 22 November 1994 authorizing the Member States to permit temporarily the marketing of rye seed not satisfying the requirements of Council Directive 66/402/EEC (94/768/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), as last amended by Commission Directive 93/2/EEC (2), and in particular Article 17 thereof, Having regard to the request submitted by the Kingdom of Denmark, Whereas in Denmark the production of seed of hybrid varieties of rye satisfying the requirements of Directive 66/402/EEC in relation to minimum germination capacity has been insufficient in 1994 and is therefore not adequate to meet that country's needs; Whereas it is not possible to cover this demand satisfactorily with seed from other Member States, or from third countries, satisfying all the requirements laid down in the said Directive; Whereas the Kingdom of Denmark should therefore be authorized to permit for a period expiring on 30 November 1994 the marketing of seed of the abovementioned species subject to less stringent requirements; Whereas, moreover, other Member States which are able to supply the Denmark with such seed not satisfying the requirements of the Directive should be authorized to permit the marketing of such seed; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Kingdom of Denmark is authorized to permit, for a period expiring on 30 November 1994 the marketing in its territory of a maximum of 900 tonnes of seed of hybrid varieties of rye, (Secale cereale L.) which does not satisfy the requirements laid down in Annex II to Directive 66/402/EEC with regard to the minimum germination capacity, provided that the following requirements are satisfied: (a) the germination capacity is at least 75 % of pure seed; (b) the official label bears the endorsement 'minimum germination capacity 75 %'. Article 2 The other Member States are hereby authorized to permit, subject to the conditions laid down in Article 1 and for the purposes intended by the applicant Member State, the marketing in their territory of a maximum of 900 tonnes of rye seed. The official label shall bear the endorsement referred to in Article 1 (b). Article 3 Member States shall notifiy the Commission before 31 January 1995 of the quantities of seed marketed in their territory pursuant to this Decision. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the Member States. Done at Brussels, 22 November 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2309/66. (2) OJ No L 54, 5. 3. 1993, p. 20.